Exhibit 99.1 UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Effective March 1, 2014, Apple Hospitality REIT, Inc., formerly known as Apple REIT Nine, Inc., (the “Company” or “Apple Hospitality”) completed its previously announced mergers with Apple REIT Seven, Inc. (“Apple Seven”) and Apple REIT Eight, Inc. (“Apple Eight”) (the “mergers”). Pursuant to the Agreement and Plan of Merger entered into on August 7, 2013, as amended (the “Merger Agreement”), Apple Seven and Apple Eight merged with and into Apple Seven Acquisition Sub, Inc. (“Seven Acquisition Sub”), a wholly owned subsidiary of the Company and Apple Eight Acquisition Sub, Inc. (“Eight Acquisition Sub”), a wholly owned subsidiary of the Company, respectively. Seven Acquisition Sub and Eight Acquisition Sub were formed solely for engaging in the mergers and have not conducted any prior activities. Upon completion of the mergers, the separate corporate existence of Apple Seven and Apple Eight ceased and Seven Acquisition Sub and Eight Acquisition Sub are the surviving corporations.Immediately following the effective time of the mergers, the name of Seven Acquisition Sub was changed to Apple REIT Seven, Inc. and the name of Eight Acquisition Sub was changed to Apple REIT Eight, Inc. As a result of the mergers, the Company acquired the businesses of Apple Seven and Apple Eight, both real estate investment trusts. As of immediately prior to the effective time of the mergers, Apple Seven owned 48 continuing hotels located in 18 states with an aggregate of 6,205 rooms and Apple Eight owned 51 hotels located in 19 states with an aggregate of 5,914 rooms. As a result of the mergers, each issued and outstanding common share and Series A preferred share of Apple Seven was converted collectively into the right to receive one common share of the Company and each issued and outstanding Series B convertible preferred share of Apple Seven was converted into the right to receive the number of common shares of the Company equal to 24.17104 multiplied by one. Each issued and outstanding common share and Series A preferred share of Apple Eight was converted collectively into the right to receive 0.85 common shares of the Company and each issued and outstanding Series B convertible preferred share of Apple Eight was converted into the right to receive the number of common shares of the Company equal to 24.17104 multiplied by 0.85. As contemplated in the Merger Agreement, in connection with completion of the mergers, the Company became self-advised and the existing advisory agreements between the Company and its advisors were terminated. The termination of the advisory agreements resulted in the conversion of each issued and outstanding Series B convertible preferred share of the Company into 24.17104 common shares of the Company. As a result of the conversion, all of the Company’s Series A preferred shares were terminated, and the holders of the Company’s units (each unit consisting of one common share and one Series A preferred share) now only hold common shares of the Company. With the completion of the mergers, the Company owns 188 continuing hotels with an aggregate of 23,490 rooms located in 33 states. In addition, effective with the mergers, the Company’s name changed from Apple REIT Nine, Inc. to Apple Hospitality REIT, Inc. and a total of approximately 374 million shares were outstanding. 1 The following unaudited pro forma condensed consolidated financial statements reflect the financial condition and results of operations of Apple Hospitality, after giving effect to the mergers and certain transactions directly associated with the mergers. The unaudited pro forma condensed consolidated statements of operations for the year ended December 31, 2012 and for the nine months ended September 30, 2013 give effect to the mergers and associated transactions as if each of these transactions had occurred on January 1, 2012. The unaudited pro forma condensed consolidated balance sheet gives effect to each of these transactions as if the mergers and associated transactions had occurred on September 30, 2013. The unaudited pro forma condensed consolidated financial statements have been prepared by applying the acquisition method of accounting to the mergers with Apple Hospitality being treated as the accounting acquirer in accordance with Accounting Standards Codification (“ASC”) 805, Business Combinations. These unaudited pro forma condensed consolidated financial statements are prepared for informational purposes only and are based on assumptions and estimates considered appropriate by Apple Hospitality’s management; however, they are not necessarily indicative of what Apple Hospitality’s financial condition and results of operations actually would have been if the mergers and associated transactions had been consummated as of the dates indicated, nor do they purport to represent the consolidated financial position or results of operations for future periods. In applying the acquisition method of accounting, the merger considerationwas allocated to the assets acquired and liabilities assumed based on their respective acquisition date fair values. The allocation of the merger consideration reflected in these unaudited pro forma condensed consolidated financial statements has not been finalized and is based upon preliminary estimates of fair value. A final determination of the fair values of the acquired assets and liabilities is in the process of being performed, which is anticipated to be completed during 2014, and will be based on the final valuations of the assets and liabilities that existed as of the date of completion of the mergers. The completion of the final valuations and the allocation of the merger consideration could cause significant differences in the information presented. Assumptions and estimates underlying the adjustments to the underlying unaudited pro forma condensed consolidated financial statements are described in the accompanying notes. The historical consolidated financial statements have been adjusted in the unaudited pro forma condensed consolidated financial statements to give effect to pro forma events that are directly attributable to the mergers and are factually supportable. The unaudited pro forma condensed consolidated statements of operations include only pro forma adjustments that have a continuing impact, while the unaudited pro forma condensed consolidated balance sheet includes nonrecurring items such as transaction costs. As more fully described in the notes to the unaudited pro forma condensed consolidatedfinancial statements, certain reclassifications have been made in the unaudited pro forma condensed consolidated financial statements to conform the presentation of Apple Seven, Apple Eight, and Apple Hospitality’s historical financial position and operating results. These unaudited pro forma condensed consolidated financial statements should be read in conjunction with the Apple Seven, Apple Eight, and Apple Hospitality respective audited consolidated financial statements and the related notes thereto as of and for the year ended December 31, 2012 included in the respective Annual Reports on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on March 6, 2013, March 7, 2013, and March 7, 2013, respectively, and Apple Seven’s Form 8-K filed with the SEC on September 9, 2013, and respective unaudited consolidated financial statements and related notes thereto as of and for the nine months ended September 30, 2013 included in the respective Quarterly Reports on Form 10-Q, filed with the SEC on November 6, 2013. 2 Apple Hospitality REIT, Inc. Unaudited Pro Forma Condensed Consolidated Balance Sheet September 30, 2013 (in thousands) Pro Forma Adjustments Apple Hospitality Historical Apple Seven Historical Apple Eight Historical Apple Hospitality Merger-Related Transactions Apple Seven and Apple Eight Purchase Accounting Apple Hospitality Pro Forma Assets Investment in real estate, net $ $ $ $
